Title: To Thomas Jefferson from William C. C. Claiborne, 13 September 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans September 13h, 1804.
               
               I have filled up the blank Commissions, which you committed to my Care, with the name of John Thibaut of New-Orleans, & I now enclose the Bond he has given, and the Oaths he has taken & subscribed, in manner as the Law directs.—
               Mr. John Thibaut is a Native Frenchman, and was highly recommended to me as a Man of Integrity and Information; He resided four years in the U. States, & for the last three years in this City; he is a married man; his Connections here are respectable, and his knowledge of the American Language, Laws & Customs served also to recommend him.
               The Fever in this City seems to encrease, but is certainly less malignant, than it was two Weeks ago; I find however, that it still proves fatal to many, and from the best information I can obtain the deaths average from 5 to 8 of a Day. The Troops removed into the Country are becoming healthy; But of those left in the City, (amounting to about Ninety including the sick in the Hospital) eleven have died in the course of the last 3 Days.
               Heretofore the Mortality has principally been confined to Strangers; But on yesterday, I was informed by a Physician that the old Inhabitants were becoming sickly, & that among them, he had met with several cases of the prevailing Fever.
               Since the warmpth of Summer commenced, I have employed in my office three Clerks, and on this morning, I find myself without an Assistant; all my young Men are sick and confined to their Beds.
               Mrs. Claiborne continues ill; her disease is now a violent Affection of the Liver, and in her enfebled State, no Medecine can prudently be administered, which would reach this Disorder;—Hopes however of her ultimate recovery, are yet entertained.—
               My own health is far from being restored; But I persuade myself from great care of my person, and a regular mode of Living, I shall avoid a Relapse.—
               Accept my best Wishes, & believe me to be—
               With great respect, Your faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
            